Citation Nr: 0027376	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating due to individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION 

The veteran had active military service from September 1969 
to May 1972.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Fort Harrison, 
Montana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that the 30 percent evaluation currently 
assigned to his service connected PTSD is inadequate to 
reflect the impairment caused by this disability.  In 
addition, he argues that his PTSD combines with his other 
service connected disabilities to render him unemployable.  

The veteran submitted his claim for entitlement to an 
increased rating for PTSD and for a total rating based on 
individual unemployability in October 1998.  However, this 
claim indicated that the veteran was seeking an increased 
evaluation for each of his service connected disabilities.  
In addition to the veteran's PTSD, service connection has 
also been established for a shell fragment wound of the left 
leg with knee involvement, with a current evaluation of 20 
percent.  While the March 1999 rating decision which denied 
entitlement to an increased evaluation for PTSD and 
entitlement to a total rating based on individual 
unemployability assigned a temporary total evaluation for the 
service connected left leg disability, it did not consider 
entitlement to a permanent increased evaluation.  All issues 
that are reasonably raised during the course of an appeal 
must be addressed by the VA.  Martin v. Derwinski, 1 Vet. 
App. 411, 413 (1991).  Furthermore, all issues that are 
inextricably intertwined must be considered together.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board notes 
that as the issue of entitlement to an increased evaluation 
for the veteran's shell fragment wound of the left leg with 
knee involvement will have some bearing on the issue of 
entitlement to a total rating based on individual 
unemployability, these issues are considered to be 
inextricably intertwined.  Therefore, the issue of 
entitlement to an increased evaluation for a shell fragment 
wound of the left leg with knee involvement must be remanded 
to the RO for initial consideration, and the issue of 
entitlement to a total rating must be remanded so that these 
issues may be considered together.  

The record indicates that the veteran was afforded a VA 
psychiatric examination in order to determine the current 
severity of his service connected PTSD in January 1999.  The 
examiner's diagnosis for Axis V was "GAF 30% current 
functioning since last exam."  The Global Assessment of 
Functioning (GAF) is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  The scores are assigned 
on a scale of zero to 100.  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  As 
the January 1999 examiner expressed the score in terms of 
percentage, the Board is unable to interpret the degree of 
disability represented by that score.  Furthermore, the 
record indicates that the veteran has in the past received 
treatment from the VA for his PTSD.  However, there is no 
indication that an attempt has been made to obtain VA 
treatment records subsequent to October 1998.  Therefore, the 
Board finds that the veteran's claims must be returned to the 
RO so that he may be scheduled for an additional psychiatric 
examination to include an explanation of the score on the GAF 
scale, and to obtain any additional treatment records and 
associate them with the claims folder.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all relevant records and 
affording the veteran adequate medical examinations.  
Therefore, in order to assist the veteran in the development 
of his claims and to protect his right to due process, the 
case is remanded to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD and 
shell fragment wound of the left leg with 
knee involvement since October 1998.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service connected PTSD.  
All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should provide the veteran's score from 
zero to 100 on the GAF scale.  A complete 
explanation of the disability 
contemplated by such a score should be 
provided.  The examiner should include a 
discussion and opinion on the effects of 
the veteran's service connected PTSD on 
his employability.  If the veteran fails 
to report for his examination, the 
examiner who conducted the January 1999 
examination should be contacted if 
available and asked to provide an 
explanation as to the degree of 
disability contemplated by "GAF 30% 
current functioning since last exam."

3.  Inasmuch as the issue of entitlement 
to an increased evaluation for a shell 
fragment wound of the left leg with knee 
involvement is deemed to be "inextricably 
intertwined" with the issue of 
entitlement to a total rating for 
individual unemployability due to service 
connected disability, the RO should take 
appropriate adjudicative action, and 
provide the veteran and representative 
notice of the determination and the right 
to appeal.  If the RO finds that another 
VA medical examination is necessary in 
order to decide the claim, such an 
examination should be scheduled and 
conducted.  If a timely notice of 
disagreement is filed, the veteran and 
representative should be furnished with a 
statement of the case and given time to 
respond thereto.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




